                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     UNITED STATES OF AMERICA
                                                              No. 3:19-cr-268 (MPS)
          v.

     TYSHAWN TURNER



                                     PRE-TRIAL ORDER

Government counsel:            Michael Gustafson, U.S. Attorney’s Office

Defense counsel:               Ashley Meskill, counsel for Mr. Turner


       Following the initial status conference held on March 13, 2020 and based on the parties’
representations about the status of the case, the Court issues the following pre-trial order:

1.      Pre-trial Motions under Rule 12(b)(3)

        Any pre-trial motions under Rule 12(b)(3) shall be filed no later than April 14, 2020. Any
opposition to such motions must be filed by April 28, 2020. The Court will hold a telephonic
hearing regarding any such motions on May 1, 2020 at 2:00 p.m. If no such motions are filed, a
status conference will occur in lieu of the hearing.

2.      Pre-trial Conference

       The Court will hold a pre-trial conference on May 19, 2020, at 4:00 p.m. The attorneys
who will actually try the case must be present at the pre-trial conference. The defendant is
required to be present at this conference.

3.      Jury Selection

        A.     Counsel for the government and the defendant shall confer in an effort to file a joint
               proposed statement describing, as briefly as possible, the nature of the case and
               submit this statement to the Court no later than May 20, 2020. This statement will
               be read to the jury panel during jury selection. Absent agreement, counsel for the
               government and the defendant shall each submit a brief summary of the case no
               later than May 26, 2020.

        B.     Jury selection will be held on June 3, 2020 at 9:00 a.m. The parties will be
               selecting 12 jurors and 4 alternate jurors. Counsel and their clients are expected to
               be in court at 8:45 a.m. for pre-jury selection matters. Counsel must submit any
               proposed voir dire questions no later than May 20, 2020.
     C.     Peremptory challenges: The number of and the procedure for exercising the
            peremptory challenges of the government and the defendant, in accordance with
            Fed. R. Crim. P. 24(b) & (c), will be determined at the pre-trial conference, which
            is scheduled for May 19, 2020 at 4:00 p.m.

4.   Trial Schedule

     Evidence is currently scheduled to begin on June 4, 2020, and to continue as needed. Each
     trial day will commence for counsel no later than 8:45 a.m. The Court’s practice is to
     commence proceedings before the jury each day at 9:00 a.m. and to continue until 3:00
     p.m., with a 15-minute break at 10:30 a.m. and a 45-minute lunch break at 12:30 p.m.
     Minor deviations from this schedule may be necessary at times to accommodate witnesses,
     but the Court expects all counsel, clients, and case agents to be seated in the courtroom
     no later than 8:45 a.m. on each trial day. Trial dates are subject to reasonable adjustment
     by the Court, and counsel should be accordingly prepared.

5.   Witnesses

     A.     Counsel for the government shall provide counsel for the defendant with a final
            witness list no later than May 4, 2020. Counsel for the defendant shall provide
            counsel for the government with a final witness list no later than May 11, 2020.
            The government will be expected to make a showing of good cause for any late
            notice of its intention to call additional or substituted witnesses who are not
            included on its final witness list.

     B.     The Court prefers that counsel for the government provide counsel for the
            defendant with any heretofore undisclosed Jencks Act and Giglio material for each
            of its witnesses no later than May 11, 2020. Any reverse disclosure material shall
            also be provided by the defendants by May 15, 2020.

     C.     The parties shall also indicate whether they wish to have a witness sequestration
            order entered in this case at the pre-trial conference. The government may request
            to have the lead case agent present at counsel table for the duration of the trial.

     D.     If the government intends to proffer any expert testimony, the government must
            disclose to the defendant its experts’ qualifications, opinions, and bases therefor by
            March 31, 2020. If the defendant intends to proffer any expert testimony, the
            defendant must disclose to the government his experts’ qualifications, opinions, and
            bases therefor by April 14, 2020. If the parties have any objections to an expert,
            including under Kumho or Federal Rules of Evidence 702, they must make any
            motion to preclude such expert no later than April 28, 2020, and an opposition to
            such motion must be filed by May 12, 2020.

     E.     No later than May 18, 2020, both the government and the defendant must file notice
            if they intend to impeach any witness, including the defendants, should they choose

                                              2
            to testify, by evidence of prior convictions under Fed. R. Evid. 609. Such notice
            shall include a copy of the witness’s criminal record and an indication of which
            convictions counsel intends to use for impeachment.


6.   Exhibits

     A.     Counsel for the government and the defendant shall meet no later than May 11,
            2020, to pre-mark the exhibits they intend to offer at trial. All of the exhibits shall
            be pre-marked for identification and, to the extent possible, as full exhibits. The
            parties should avoid marking exhibits a, b, c, d, etc. The exhibits shall be numbered,
            to the extent practicable, in the order that they are likely to be offered, using exhibit
            tags, which can be provided by the Clerk’s Office upon request. In order to
            coordinate exhibit identification to ensure that exhibits and exhibit numbers are not
            duplicated, exhibit numbers should begin as follows:

            Government’s exhibits:                          1
            Defendant’s exhibits:                           1000

     B.     No later than May 14, 2020, counsel for the government and the defendant shall
            provide the Court with a list of exhibits and three copies of all exhibits (except
            firearms, contraband and other physical objects) that will be introduced at trial.

     C.     Any diagrams, drawings or written demonstrative aids, or markings on exhibits
            should be drawn or marked before the witness with which they are to be used takes
            the stand, disclosed to opposing counsel no later than 3:00 p.m. of the court day
            preceding the proposed adoption, and the witness may then, barring objection,
            adopt the diagram, drawing, written demonstrative aid, or marking and tell the jury
            what it represents. Any objection must be raised at or before 8:00 a.m. on the day
            such will be used during trial.

     D.     Counsel are also advised to direct witnesses to review all exhibits about which they
            will be questioned on direct-examination prior to trial. Any testifying government
            agents should bring any reports or declarations they have prepared in connection
            with this case to the witness stand when they testify.

     E.     Any demonstratives or summary charts shall be exchanged by May 18, 2020.


7.   Evidentiary Issues
     A.    On May 19, 2020, at the pre-trial conference, the Court will hear argument and
           evidence on any other evidentiary issues, objections to exhibits or witnesses,
           motions in limine, or other matters raised in motions as required above. Motions in
           limine must be filed by May 4, 2020, and any opposition thereto must be filed by
           May 11, 2020. At the pre-trial conference, the parties must advise the Court of



                                               3
             any significant evidentiary problems they expect to arise. The defendants are
             required to be present at this hearing.

     B.      If significant objections arise after the filing of motions, as required by paragraph
             A above, counsel shall prepare a written motion setting forth all specific objections,
             supported by legal memoranda citing appropriate supporting authorities. However,
             the Court will not consider other issues before or during the trial that are not raised
             by motion with accompanying legal memoranda in accordance with the deadlines
             listed above, absent a strong showing that counsel could not, by the exercise of due
             diligence, have raised the issue sooner. Counsel are advised that, where any such
             matters could not have been raised by the deadline in paragraph A above, counsel
             should bring the matter to the Court’s attention as soon as counsel becomes aware
             of the issue.

     C.      The Court intends for all trial testimony to be presented without interruption on
             each day of trial, excluding recesses. The Court expects to hear argument on issues
             that are raised in the course of the trial only in advance of the start of evidence, at
             the end of evidence, or at the beginning of any recesses. Arguments on such issues
             will not be entertained at the end of a recess or during testimony. Counsel are
             advised that the Court does not intend to hold bench or chambers conferences
             during the trial day.

8.   Stipulations

     The parties will file a joint list of stipulated facts (if any) in a form to be read to the jury no
     later than May 18, 2020.

9.   Jury Instructions and Verdict Forms

     A.      The Court will provide counsel with proposed preliminary jury instructions to be
             read at the beginning of evidence on May 14, 2020. Counsel for the government
             and the defendant shall submit any proposed modifications to the preliminary jury
             instructions no later than May 18, 2020.

     B.      The parties shall submit any requests to charge and proposed jury instructions by
             May 18, 2020. The parties need not submit standard instructions of the type given
             in every criminal trial. For standard instructions used by the Court in previous trials,
             see United States v. Reyes, 3:10-cr-00120, United States v. Jones, 3:13-cr-00002,
             and United States v. Mack, 3:13-cr-00054. The Government must submit proposed
             instructions on the substantive offenses charged in the indictment, and the
             defendant must submit proposed instructions for any specific theories of defense
             on which he requests that the Court charge the jury.

     C.      Prior to the charging conference, which the Court will schedule to occur near the
             end of the trial, the Court will provide the parties with a draft of the jury instructions
             to be read at the conclusion of evidence. Counsel shall be expected to state any

                                                 4
                objections to the jury instructions at the charging conference and to provide written
                memoranda citing supporting authorities and providing any alternative instruction
                counsel considers more appropriate in light of cited supported authorities.

10.      Objections

         Any objections to this Order shall be made in writing and filed with the Clerk’s office
         within five (5) days of the issuance of this Order.


                                              IT IS SO ORDERED.


                                              _______/s/____________
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                March 27, 2020




                                                  5
